Citation Nr: 0327466	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  99-08 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder prior to April 20, 1999.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from September 1965 to June 
1967.

Historically, the Newark, New Jersey, Department of Veterans 
Affairs (VA) Regional Office (RO) granted service connection 
for post-traumatic stress disorder (PTSD) and assigned an 
initial 30 percent evaluation effective July 20, 1995.  
A higher 50 percent evaluation later was assigned effective 
January 1, 1997.

The current appeal to the Board of Veterans' Appeals (Board) 
arises from an October 1998 decision of the RO which 
confirmed and continued the 50 percent evaluation for the 
PTSD.  But in December 1999, during the pendency of the 
appeal, the RO again increased the rating for the PTSD-this 
time to 70 percent effective August 1, 1999.  Also in that 
decision, effective August 1, 1999, the RO granted a total 
disability rating based on individual unemployability (TDIU).  
Aside from that, from April 20, 1999, until receiving the 70 
percent rating and TDIU on August 1, 1999, the veteran had a 
temporary total (i.e., 100 percent) rating under the 
provisions of 38 C.F.R. § 4.29 ("paragraph 29").

Since the veteran received the TDIU as of August 1, 1999, 
there is no longer an issue of whether he also is entitled to 
a 100 percent schedular rating as of that date.  This issue 
has become moot because he cannot receive a 100 percent 
schedular rating at the same time as he is receiving a TDIU.  
38 C.F.R. § 4.16(a) (2003); see also VAOPGCPREC 6-99 (June 7, 
1999); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
Bowling v. Principi, 15 Vet. App. 1 (2001).

The net result of all of this is that the only remaining 
issue before the Board is whether the veteran also is 
entitled to a rating higher than 50 percent for his PTSD 
prior to April 20, 1999, because since that date he either 
has had a temporary total (i.e., 100 percent) rating under 
the provisions of 38 C.F.R. § 4.29 or a TDIU.




FINDING OF FACT

Since January 1, 1997, the veteran's PTSD has caused total 
occupational and social impairment, with severe depression, 
significant anxiety, and extensive loss of impulse control.

CONCLUSION OF LAW

The criteria were met for a 100 percent rating for the PTSD 
as of January 1, 1997.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.30, Diagnostic Code 9411 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
VCAA was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), 
and the implementing regulations are found at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).
 
The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

A preliminary review of the record on appeal indicates the RO 
has not fully complied with the notice provisions of the 
VCAA, since it has not informed the veteran of the specific 
types of evidence that would help establish his claim, 
as well as what evidence he is personally responsible for 
obtaining and what evidence VA will obtain for him.  However, 
nevertheless, as explained below, the Board has found the 
evidence and information currently of record to be sufficient 
to support a grant of a 100 percent rating for his PTSD for 
the entire appeal period.  As such, any failure to comply 
with the VCAA amounts to nothing more than harmless error 
since the veteran is receiving the maximum possible rating, 
regardless, for the entire time period at issue.  Certainly 
then, there is no potential risk of prejudicing him by going 
ahead and deciding this appeal in his favor.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Legal Criteria

In general, disability evaluations are determined by applying 
a schedule of ratings which represents, as far as practically 
can be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2003).  However, where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  All reasonable doubt concerning the 
severity of the disability is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.



The severity of PTSD is determined by 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  This code list the following 
requirements for the ratings indicated:

For a 100 percent rating, total occupational and social 
impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

For a 70 percent rating, occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

Analysis

A VA psychiatric examination was performed in January 1997.  
The veteran reported that he was currently in a VA 
domiciliary program where he had been receiving training in 
cosmetology.  However, he indicated that he became 
argumentative with the teacher and was no longer in the 
program, which might have led to a profession.  On mental 
status interview, he displayed underlying tension.  He was 
agitated and frequently circumstantial; mood was depressed.  
He denied hallucinations or delusions.  He denied suicidal 
ideation.  He referred to severe problems with controlling 
anger to the point that, when provoked, he lost control of 
himself.  Preoccupations interfered with memory and 
concentration.  The examiner observed that the veteran's 
judgment was severely compromised by stress, impulse control 
problems, and minimal insight.  The diagnosis on Axis I was 
PTSD, chronic with delayed onset with dissociative 
experiences and depression.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 45 to reflect 
serious symptoms of PTSD and serious impairments in the 
veteran's occupational and social functioning.  

A VA psychiatric examination was performed in September 1998.  
The veteran reported depression.  He indicated that he was a 
teacher by profession, but noted that his school had closed 
and he was about to be fired.  On mental status interview, 
the veteran's mood was depressed and he had much anxiety.  
Speech was somewhat pressured.  There was no major 
disturbance in thought processes, nor indications of ideas of 
reference, hallucinations or delusions.  He denied suicide 
attempts or suicidal ideation.  He referred to periodic 
episodes of aggression when he broke objects and hit people.  
The diagnosis on Axis I was PTSD, chronic, moderate to severe 
(with associated depression and anxiety).  The examiner 
assigned a GAF of 50 to reflect moderate to severe symptoms 
of PTSD, inability to work, major difficulties socializing, 
and a general marginal adjustment.

A statement, dated in June 1999, signed by a VA readjustment 
counseling therapist and by a VA physician, was added to the 
record.  It was related that the veteran had very high 
anxiety and extremely low depression.  He had little contact 
with family and none with friends.  The impression was that 
the severity of the veteran's PTSD symptoms considerably 
impaired his social and industrial capacity.  PTSD symptoms 
left him unable to interact socially, and his capacity to 
function in a job situation was very poor.  The assessment 
was that the veteran was totally disabled.  The clinicians 
assigned a GAF score of 35.  

A report from a VA clinician, dated in July 1999, refers to 
the veteran's treatment for PTSD in an inpatient/domiciliary 
program from May 1999 to July 1999.  It was observed that the 
veteran had gained some insight into his behavior and had 
learned more appropriate ways of coping.  At the same time, 
however, the clinician went on to note that the veteran would 
require continued treatment because of PTSD symptoms.  It was 
observed that PTSD-induced hyperarousal was followed by fight 
or flight behavior, which interfered with the veteran's 
forming relationships or maintaining employment.  

A VA psychiatric examination was performed in November 1999.  
The veteran related that he had not worked at all since 1996.  
He remarked that he was stress intolerant and persistently 
irritable.  Reportedly, on the job, he experienced episodes 
of agitation and anger and was frequently in conflict with 
students and colleagues.  He stated that he was persistently 
depressed.  He indicated that he resisted leaving the house 
and was socially isolated.  He stated that he had severe 
insomnia.  On mental status interview, the veteran was alert 
and oriented in three spheres.  He was tense and 
apprehensive.  Speech was normal; affect was appropriate; 
mood was depressed.  No disturbance of mental stream, 
thought, or perception was noted.  Memory and concentration 
were intact.  No cognitive deficit was noted.  Insight was 
poor.  Judgment was compromised under stress.  It was noted 
that the veteran became agitated and threatening when 
provoked.  The diagnoses on Axis I were PTSD and depression 
secondary to PTSD.  The examiner assigned a GAF of 40.

On VA psychiatric examination in January 2002, the veteran 
reported depression, poor energy and concentration.  He 
indicated that he had stopped working because he could not 
take the pressure anymore.  On mental status interview, mood 
was depressed.  Affect was tearful.  Speech was normal.  
There were no perceptual problems.  Thought processes and 
thought content were normal.  There was no suicidal or 
homicidal ideation.  The veteran was oriented in all spheres.  
Memory was 1 out of 3.  He was unable to do serial 7's.  
Insight and judgment were fair.  Impulse control was below 
average.  The examiner observed that the veteran was quite 
isolative and was unable to work.  The diagnoses on Axis I 
were PTSD and major depression.  The examiner assigned a GAF 
of 35 to reflect major impairment in several areas of the 
veteran's life.

A hearing was held in May 2003 at the Board's offices in 
Washington, D.C., before the undersigned Veterans Law Judge 
(VLJ).  In testimony, the veteran essentially stated that he 
had great trouble restraining himself and that he felt that 
he was not in control of his life.  He also stated his belief 
that he was unable to work because of his PTSD and had been 
for quite some time.

The medical and other evidence of record confirms the veteran 
experiences considerable depression from his PTSD, as well as 
significant anxiety.  He also has extensive problems with 
impulse control, which are well documented in the records of 
his past employment.  Indeed, repeated outbursts of 
aggressive behavior have severely diminished his functioning 
in the workplace.  His insight and judgment are equally 
compromised.  He is socially withdrawn, too, and it appears 
that his social inadaptability in turn has very negatively 
impacted his occupational functioning.  In fact, several 
clinicians who have examined and evaluated his mental status 
have repeatedly assigned very low GAF scores to reflect the 
extent to which his PTSD has compromised his social and 
occupational functioning.  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 32 
(4th ed. 1994) (this is commonly referred to as DSM-IV, which 
VA now uses).

The Board is well aware the veteran remains oriented to his 
surroundings and does not have a disturbance of thought 
processes or experience hallucinations or delusions.  But, 
nonetheless, the medical and other evidence of record 
confirms that, since January 1, 1997, his PTSD has caused 
total occupational and social impairment.  And this, alone, 
is sufficient to assign a 100 percent rating, especially when 
all reasonable doubt is resolved in his favor.  38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

A 100 percent rating is granted for PTSD as of January 1, 
1997, subject to the laws and regulations governing the 
payment of VA compensation.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 



In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



